Fourth Court of Appeals
                               San Antonio, Texas
                                     March 12, 2020

                                  No. 04-19-00728-CV

             IN THE INTEREST OF L.M.D, D.D., AND T.D., CHILDREN,


                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-20628
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER

         The Appellee’s Motion for Extension of Time is hereby GRANTED. The Appellee’s
brief is due on March 13, 2020.


                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court